       CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Mildred Allie,

        Plaintiff,                            Case No. 0:19-cv-1754
vs.

Delta Family-Care Disability and              COMPLAINT
Survivorship Plan

        Defendant.



Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income Security

Act of 1974 (“ERISA”) over this claim for disability benefits under a plan

governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Delta Family-Care Disability and Survivorship Plan may be found in

this district. In particular, Delta Family-Care Disability and Survivorship Plan is

registered as a corporation with the State of Minnesota, conducts ongoing




1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”

                                          1
     CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 2 of 8




business with Minnesota residents, employs Minnesota residents, has extensive

contacts within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant Delta Family-Care Disability and

Survivorship Plan is the employee benefit plan (“Plan”) that Delta Air Lines, Inc.

created and maintains to provide its employees with income protection should

they become disabled.

   4. On information and belief, Defendant Delta Family-Care Disability and

Survivorship Plan is a corporation organized and existing under the laws of the

State of Arizona and is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Delta Air Lines, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times under

group disability claim number B666915938-0001-02 which was issued by Delta

Family-Care Disability and Survivorship Plan to Delta Air Lines, Inc. to insure

the participants of the Plan. A copy of the policy is attached as Exhibit A.

   8. On information and belief, Delta Family-Care Disability and Survivorship

Plan both funds the Plan and decides whether participants will receive benefits



                                         2
      CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 3 of 8




under the Plan. Accordingly, Delta Family-Care Disability and Survivorship Plan

has a conflict of interest, which must be considered when determining whether

its denial of Plaintiff’s benefits was proper.2

    9. Delta Family-Care Disability and Survivorship Plan’s interest in protecting

its own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.      The Plan is an ERISA welfare benefit plan.

    11.      Under the Plan, a participant who meets the definition of “disabled”

is entitled to disability benefits paid out of the Plan assets.

    12.      Plaintiff became disabled under the terms of the Plan’s policy on or

about September 23, 2016 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.      Plaintiff submitted a timely claim to Delta Family-Care Disability

and Survivorship Plan for disability benefits.

    14.      Delta Family-Care Disability and Survivorship Plan granted

Plaintiff’s claim for disability benefits, and paid Plaintiff benefits until



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
     CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 4 of 8




November 30, 2017. However, on January 4, 2018 Delta Family-Care Disability

and Survivorship Plan cancelled Plaintiff’s disability benefits. Plaintiff appealed

Delta Family-Care Disability and Survivorship Plan’s decision, but Delta

Family-Care Disability and Survivorship Plan denied Plaintiff’s appeal on

September 5, 2018. Plaintiff filed a further appeal, which Delta Family-Care

Disability and Survivorship Plan denied on June 4, 2019.

   15.       Plaintiff provided Delta Family-Care Disability and Survivorship

Plan with substantial medical evidence demonstrating she was eligible for

disability benefits.

   16.       The medical evidence Plaintiff provided included a narrative report

from Dr. Sharon Shatil.

   17.       Dr. Sharon Shatil concluded Plaintiff was unable to work as a flight

attendant, Plaintiff’s regular/own occupation, because Plaintiff could not sustain

the physical exertion throughout a full-time work schedule this occupation

requires.

   18.       The medical evidence Plaintiff provided also included a narrative

report from Valerie V. Raymond, Psy.D.

   19.       Dr. Valerie Raymond found Plaintiff “exhibit[s] occupational and

social impairment with reduced reliability and productivity.”




                                        4
     CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 5 of 8




   20.      Dr. Valerie Raymond’s evaluation of Plaintiff on August 10, 2018

included WHODAS 2.0 testing, which Plaintiff “exhibited the following

impairments: Being emotionally affected by her health problems; Dealing with

people she does not know; Severe difficulties standing for long periods of time;

Joining in community activities; Walking a long distance; Maintaining a

friendship; and Doing her day to day work. In addition, she reported difficulty

leaving her home. Moreover, she reported having hallucinations on the job in

August of 2017.”

   21.      Delta Family-Care Disability and Survivorship Plan’s decision to

deny disability benefits was arbitrary, capricious, unreasonable, irrational,

wrongful, contrary to the terms of the Plan, contrary to the evidence and contrary

to law, as demonstrated by the following non-exhaustive examples:

         a. Delta Family-Care Disability and Survivorship Plan failed to have

            Plaintiff independently examined, and instead relied on the opinion

            of a medical professional who merely reviewed Plaintiff’s medical

            records and rejected the opinion of Plaintiff’s treating physician;

         b. Delta Family-Care Disability and Survivorship Plan relied on the

            opinion of a medical professional who was financially biased by

            his/her relationship with Delta Family-Care Disability and

            Survivorship Plan and as such unable to offer an unbiased opinion;



                                        5
     CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 6 of 8




         c. Delta Family-Care Disability and Survivorship Plan relied on the

            opinion of a medical professional that was not supported by

            substantial evidence in the claim file, and was inconsistent with the

            overall evidence in the record;

         d. Delta Family-Care Disability and Survivorship Plan relied on the

            opinion of a medical professional who was not qualified to refute the

            findings of Plaintiff’s physicians;

         e. Delta Family-Care Disability and Survivorship Plan ignored obvious

            medical evidence and took selective evidence out of context as a

            means to deny Plaintiff’s claim;

         f. Delta Family-Care Disability and Survivorship Plan ignored and/or

            misrepresented the opinions of Plaintiff’s treating physicians.

   22.       Delta Family-Care Disability and Survivorship Plan abused its

discretion in denying Plaintiff’s claim.

   23.      The decision to deny benefits was wrong under the terms of the Plan.

   24.      The decision to deny benefits was not supported by substantial

evidence in the record.

   25.      Delta Family-Care Disability and Survivorship Plan’s failure to

provide benefits due under the Plan constitutes a breach of the Plan.




                                           6
     CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 7 of 8




   26.      Delta Family-Care Disability and Survivorship Plan’s failure to

provide Plaintiff with disability benefits has caused Plaintiff to be deprived of

those benefits from December 1, 2017 to the present. Plaintiff will continue to

be deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   27.      Delta Family-Care Disability and Survivorship Plan’s denial of

benefits under the Plan has caused Plaintiff to incur attorneys’ fees and costs to

pursue this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay

these costs and fees.

   28.      A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits under

the Plan from the time of termination of benefits to the present. In the alternative

of the aforementioned relief, Plaintiff requests that the Court remand and instruct

Delta Family-Care Disability and Survivorship Plan to adjudicate Plaintiff’s

claim in a manner consistent with the terms of the Plan.




                                         7
    CASE 0:19-cv-01754-WMW-TNL Document 1 Filed 07/02/19 Page 8 of 8




     WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

  1. A finding in favor of Plaintiff against Defendant;
  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to the
     disability income benefits to which Plaintiff is entitled through the date of
     judgment;
  3. Prejudgment and postjudgment interest, calculated from each payment’s
     original due date through the date of actual payment;
  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to
     while receiving disability benefits;
  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits
     under the Plan from the time of termination of benefits to the present;
  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan
     so as long as Plaintiff remains disabled under the terms of the Plan;
  7. Reasonable costs and attorneys’ fees incurred in this action;
  8. Any other legal or equitable relief the Court deems appropriate.




Dated: 07/02/2019                    RESPECTFULLY SUBMITTED,

                                     By: /s/Blake Bauer

                                     Blake Bauer (MN Bar # 0396262)
                                     Stephen Fields (MN Bar # 0276571)
                                     FIELDS LAW FIRM
                                     9999 Wayzata Blvd
                                     Minnetonka, MN 55305
                                     Office: 612-370-1511
                                     Blake@Fieldslaw.com
                                     Steve@Fieldslaw.com

                                     Attorneys for Plaintiff




                                       8
